 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ROBERT G. RUSSELL,                              No. 2:18-cv-1062 TLN AC P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14       RALPH DIAZ,
15                       Defendant.
16

17           I.     Introduction

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

19   action filed pursuant to 42 U.S.C. § 1983.1 Plaintiff challenges the failure of the California

20   Department of Corrections and Rehabilitation (CDCR) to resentence him as a nonviolent third-

21   striker under California’s Three Strikes Law. By order filed May 28, 2019, this court dismissed

22   plaintiff’s original complaint with leave to file an amended complaint. ECF No. 13. Plaintiff

23   timely filed a proposed First Amended Complaint (FAC), ECF No. 16, which this court now

24   screens pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the undersigned

25   recommends the dismissal of this action for failure to state a cognizable claim.

26   ////

27
     1
       This action is referred to the undersigned United States Magistrate Judge pursuant to 28 U.S.C.
28   § 636(b)(1)(B) and Local Rule 302(c).
                                                       1
 1          III.    Screening of Plaintiff’s First Amended Complaint (FAC)
 2                  A.      Legal Standards
 3          As plaintiff was previously informed in greater detail, ECF No. 13 at 2-3, this court is
 4   required to screen complaints brought by prisoners seeking relief against a governmental entity or
 5   officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a
 6   complaint or portion thereof if the prisoner has raised claims that are legally “frivolous or
 7   malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary
 8   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). A claim
 9   is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams,
10   490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984).
11                  B.      Plaintiff’s Factual Allegations
12          The FAC, though much shorter, is premised on the same factual allegations set forth in
13   plaintiff’s original complaint. As summarized by this court in screening plaintiff’s original
14   complaint, the relevant facts are as follows, ECF No. 13 at 3-5 (emphasis added):
15                  Plaintiff generally challenges CDCR “regulations” which exclude
                    nonviolent third-strikers from the benefits of Proposition 57.
16                  Plaintiff argues that the California courts have ruled that nonviolent
                    third-strikers would no longer be excluded from parole consideration
17                  under Proposition 57.
18                  Plaintiff commenced this action after presenting his allegations in a
                    petition for writ of habeas corpus that, on April 2, 2018, was
19                  dismissed without prejudice to pursuing a civil rights action under
                    Section 1983. See Russell v. Fox, Case No. 2:18-cv-01112 CRB
20                  (PR) (N. D. Cal. April 2, 2018). The order of dismissal in that case
                    states that in December 2011, following a conviction for several
21                  vehicular offenses, including drunk driving and striking a pedestrian
                    with his car, “the court found that petitioner had six prior strike
22                  convictions and six prior serious felony convictions and, on
                    December 2, 2011, sentenced him to 50 years to life in state prison
23                  pursuant to California’s Three Strikes Law.” (Id., ECF No. 8 at 1.)
                    The district court found that, to the extent plaintiff was seeking a
24                  release date under Proposition 57, the claim must be dismissed as
                    noncognizable in habeas; to the extent that plaintiff was seeking
25                  parole consideration, it “must be brought in a civil rights action under
                    42 U.S.C. § 1983, if it may be brought in federal court at all.” (Id.,
26                  ECF No. 8 at 3 (citing Nettles v. Grounds, 830 F.3d 922, 932, 934-
                    35 (9th Cir. 2016) (en banc) (claim that would not necessarily lead
27                  to immediate or speedier release from custody falls outside the core
                    of habeas corpus)).
28
                                                        2
 1                 In the instant civil rights case, plaintiff asserts that he has “completed
                   the longest term of his primary offense,” that his third strike was
 2                 nonviolent, and that he therefore meets the threshold requirements
                   for obtaining a parole consideration hearing under Proposition 57.
 3
                   Plaintiff seeks an order of this court directing Secretary [Diaz]2 to
 4                 recalculate plaintiff’s sentence without the “alternative sentence” he
                   received as a third-striker; to schedule a parole consideration hearing;
 5                 to set a parole release date within 60 days; and, upon plaintiff’s
                   release, to compensate plaintiff $500 damages for each day since
 6                 November 9, 2016 that he was allegedly wrongfully held. See ECF
                   No. 1.
 7
                   Attached to plaintiff’s motion for appointment of counsel, . . . are
 8                 copies of plaintiff’s relevant inmate appeal and the CDCR decisions
                   exhausting that appeal. See ECF No. 11 at 9-18; see also ECF No. 1
 9                 at 3 (plaintiff indicates that he exhausted his administrative
                   remedies). See Cal. Code Regs. tit. 15, § 3490 et seq. See Cal. Code
10                 Regs. tit. 15, § 3491(g) (“Eligibility reviews under this section
                   [nonviolent offenders] are subject to the department’s inmate appeal
11                 process in accordance with article 8 of chapter 1 of this division.”).
                   Review of the appeal demonstrates that, at final Third Level
12                 Review, CDCR denied plaintiff’s request to be considered for
                   parole under Proposition 57 because his third-strike sentence for
13                 a term of life with the possibility of parole excludes him from the
                   definition of “nonviolent offender” under Cal. Code Regs. tit. 15,
14                 § 3490. See ECF No. 11 at 18. Nevertheless, plaintiff was
                   informed that he “remain[s] eligible for parole consideration
15                 under Penal Code section 3041,3 which sets forth the well-
                   established parole consideration process for indeterminately-
16                 sentenced inmates.” Id.
17                 C.      Analysis

18                         1.      The Original Complaint

19          In dismissing the original complaint with leave to amend, the court explained as follows:

20                 California’s “Three Strikes” law requires that a defendant previously
                   convicted of two serious or violent felonies receive a mandatory
21                 sentence of at least 25-years-to-life following conviction of a third
                   felony. See Cal. Penal Code § 667 et seq. The Three Strikes law
22                 was amended in 2012 by Proposition 36, which authorizes the
                   imposition of an indeterminate life sentence for a third strike only if
23                 that strike is a serious and/or violent felony or the defendant is
                   otherwise disqualified for a determinate sentence. See Teal v.
24                 Superior Court, 60 Cal. 4th 595 (2014). These amendments are not
                   retroactive. See People v. Conley, 63 Cal. 4th 646 (2016). Prisoners
25                 whose third-strike sentences were final prior to the 2012
26   2
       The court substituted current CDCR Secretary Ralph Diaz for former CDCR Secretary Scott
27   Kernan. ECF No. 13 at 8-9.
     3
       Under Cal. Penal Code § 3041.5(d), an inmate may request that the Board of Parole Hearings
28   advance his or her parole suitability hearing.
                                                    3
 1                  amendments, but which would not have resulted in an indeterminate
                    life sentence under current law, may petition for recall of their
 2                  sentences under Cal. Penal Code § 1170.126.
 3                  In 2016, California voters approved Proposition 57 which, in
                    pertinent part, requires that “[a]ny person convicted of a nonviolent
 4                  felony offense and sentenced to state prison shall be eligible for
                    parole consideration after completing the full term for his or her
 5                  primary offense.” Cal. Const. Art. I, §32(a)(1). The “full term for
                    the primary offense” is defined as “the longest term of imprisonment
 6                  imposed by the court for any offense, excluding the imposition of an
                    enhancement, consecutive sentence, or alternative sentence.” Id., §
 7                  32(a)(1)(A) (emphasis added). An indeterminate life sentence under
                    the Three Strikes law is considered an “alternative sentence,” see In
 8                  re Edwards, 26 Cal. App. 5th 1181, 1187 (Cal. App. Sept. 7, 2018),
                    and thus is not a primary offense term that must be served before a
 9                  prisoner is eligible for parole consideration under Proposition 57.
                    Therefore, a Three Strikes indeterminate sentence must be “put
10                  aside” for purposes of determining the full term of a prisoner’s
                    primary offense. Id. at 1192.
11
                    Petitioner is correct that CDCR regulations exclude inmates with
12                  third-strike indeterminate sentences from parole consideration under
                    Cal. Code Regs. tit. 15, §§ 3490 and 3491(b)(1). However, following
13                  the California Court of Appeal decision in In re Edwards, 26 Cal.
                    App. 5th 1181 (Sept. 7, 2018) (finding that inmates serving Three
14                  Strike sentences for nonviolent offenses are constitutionally entitled
                    to parole consideration under Proposition 57), CDCR enacted
15                  emergency regulations to accord parole consideration to
                    indeterminately sentenced nonviolent offenders. See Proposed
16                  Regulations, Cal. Code Regs. tit. 15, §§ 3495-97. These regulations
                    were given temporary emergency effect on January 1, 2019, pending
17                  final adoption.4
18                  Thus, is appears that plaintiff has three options for pursuing
                    relief at the state level: (1) request for eligibility review by the
19                  Board of Parole Hearings pursuant to emergency regulations
                    Cal. Code Regs. tit. 15, §§ 3495-97; (2) request for an expedited
20                  parole suitability hearing under Cal. Penal Code § 3041.5(d)(1);
                    and (3) a petition to recall sentence in the Superior Court under
21                  Cal. Penal Code § 1170.126. In light of these options and the
                    requirement that plaintiff newly exhaust his administrative
22                  remedies under options (1) and (2) before proceeding with a
23
     4
       This information is fully set forth in the following links on CDCR’s website:
24          https://www.cdcr.ca.gov/proposition57/docs/FAQ-Prop-57-Third-Striker-NVPP.pdf
     (Proposition 57 Frequently Asked Questions); and
25          https://www.cdcr.ca.gov/Regulations/Adult_Operations/Pending_Rules_Page.html
26   (Pending Changes to Department Rules/Supplemental Reforms to Parole Consideration).
     This Court may take judicial notice of facts that are capable of accurate determination by sources
27   whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201; see also City of
     Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2 (9th Cir. 2004) (“We may take judicial notice of a
28   record of a state agency not subject to reasonable dispute.”).
                                                         4
 1                  federal action, it does not appear that plaintiff can state a
                    cognizable federal civil rights claim at this time.
 2
                    Similar allegations raised in other cases within this district have
 3                  found no cognizable claim under Section 1983, but granted plaintiffs
                    leave to file amended complaints. See e.g. Ham v. CDCR, 2018 WL
 4                  1532375, at *3, 2018 U.S. Dist. LEXIS 53645, at *6-7 (E.D. Cal.
                    Mar. 29, 2018) (Case No. 1:17-cv-1435 LJO MJS PC), and cases
 5                  cited therein (later dismissed based on plaintiff’s failure to appraise
                    the court of his current address). These decisions are premised on
 6                  the assessment that “[p]arole consideration of a person who is
                    eligible under Proposition 57 is discretionary and is a matter of state
 7                  law.” Daniels v. CDCR, 2018 WL 489155, at *4, 2018 U.S. Dist.
                    LEXIS 9086, at *11 (E.D. Cal. Jan. 19, 2018) (Case No. 1:17-cv-
 8                  01510 AWI BAM) (later dismissed for failure to state a claim).
 9                  In Herrera v. California State Superior Courts, No. 1:17-cv-386 AWI
                    BAM, 2018 WL 400320, at *3, 2018 U.S. Dist. LEXIS 6113, at *8
10                  (E.D. Cal. Jan. 12, 2018) (Case No. 1:17-cv-386 AWI BAM), and
                    cases cited therein (later dismissed for failure to state a cognizable
11                  claim), the court noted that the California state court decisions
                    addressed application of Proposition 57 “uniformly state that
12                  Proposition 57 creates a mechanism for parole consideration, not a
                    vehicle for resentencing, and does not entitle Plaintiff to seek relief
13                  in court in the first instance. Indeed, the plain language of the Art. I,
                    sec. 32 provides that a person is eligible for ‘parole consideration.’
14                  Any determination as to appellant’s right to parole under Proposition
                    57 must be made, in the first instance, by the appropriate agency.”
15                  Id. at * 3. Accord, Olivier v. CDCR, 2019 WL 462771, at *1, 2019
                    U.S. Dist. LEXIS 19523, at *3 (E.D. Cal. Feb. 6, 2019) (Case No.
16                  1:19-cv-00131 SKO HC) (later dismissed for failure to state a
                    cognizable claim) (citing Daniels v. CDCR, supra, 2018 WL 489155,
17                  at *4, 2018 U.S. Dist. LEXIS 9086, at *11 (internal quotation marks
                    omitted)). The Herrera court concluded that plaintiff’s challenge to
18                  the application of Proposition 57 was not cognizable under Section
                    1983 because “it asserts only a violation or misinterpretation of state
19                  law,” while Section 1983 “provides a remedy only for violation of
                    the Constitution or law or treaties of the United States.” Herrera,
20                  2018 WL 400320, at *4, 2018 U.S. Dist. LEXIS 6113, at *9 (citing
                    Swarthout v. Cooke, 562 U.S. 216, 222 (2011)).5 “Plaintiff may not
21
     5
22     In Swarthout, the Supreme Court clarified that only limited federal due process rights attach to
     state parole proceedings. The Court explained:
23                   Whatever liberty interest exists is, of course, a state interest created
                     by California law. There is no right under the Federal Constitution to
24                   be conditionally released before the expiration of a valid sentence,
                     and the States are under no duty to offer parole to their prisoners.
25                   When, however, a State creates a liberty interest, the Due Process
                     Clause requires fair procedures for its vindication – and federal
26                   courts will review the application of those constitutionally required
                     procedures. In the context of parole, we have held that the
27                   procedures required are minimal. . . . [A] prisoner subject to a parole
                     statute similar to California’s received adequate process when he was
28                   allowed an opportunity to be heard and was provided a statement of
                                                          5
 1                  ‘transform a state-law issue into a federal one merely by asserting a
                    violation of due process.’” Id. (quoting Langford v. Day, 110 F.3d
 2                  1380, 1389 (9th Cir. 1996)); accord, Crisp v. Kernan, 2018 WL
                    2771310, at *4, 2018 U.S. Dist. LEXIS 96221, at *9-10 (E.D. Cal.
 3                  June 7, 2018) (Case No. 2:17-CV-2431 KJN P).
 4                  In Ham, the court informed plaintiff that in December 2017, CDCR
                    enacted regulations to effectuate Proposition 57. These regulations
 5                  “provide a mechanism for CDCR to initiate reviews of all inmates to
                    make an initial eligibility determination. Inmates determined to be
 6                  eligible for parole hearings under Proposition 57 are to have their
                    cases referred to Parole Hearing Boards. Inmates who are deemed
 7                  ineligible are to be notified of their status and are subject to the
                    Inmate Appeal Process.” Ham v. CDCR, supra, 2018 WL 1532375,
 8                  at *3, 2018 U.S. Dist. LEXIS 53645, at *6-7 (citations to California
                    regulations omitted).
 9
                    Consistent with this approach, plaintiff will be granted leave to
10                  file an amended complaint in an effort to state a cognizable
                    federal claim. However, as emphasized by the court in Herrera,
11                  plaintiff is reminded that “[t]he violation of state regulations,
                    rules and policies of the CDCR, or other state law is not sufficient
12                  to state a claim for relief under § 1983. Nonetheless, the Court
                    will grant Plaintiff leave to amend to allege that standards for
13                  parole have been met, and the minimum procedures adequate
                    for due-process protection of that interest have not been met, to
14                  the extent Plaintiff can do so in good faith.” Herrera, 2018 WL
                    400320, at *4, 2018 U.S. Dist. LEXIS 6113, at *12; accord, Crisp
15                  v. Kernan, 2018 WL 2771310, at *4, 2018 U.S. Dist. LEXIS
                    96221, at *9-10.
16
                    In an amended complaint plaintiff must explain exactly how he
17                  is currently calculating his right to relief under Proposition 57,
                    and why none of the three state options identified herein provide
18                  him adequate avenues to pursue such relief. For present purposes
                    the court will retain the CDCR Secretary as the sole defendant in this
19                  action but substitute current Secretary Ralph Diaz for former
                    Secretary Scott Kernan.
20

21   ECF No. 13 at 5-8 (emphasis added).

22                          2.      The First Amended Complaint

23          The FAC makes no new factual allegations responsive to the court’s initial screening

24   order. Plaintiff does not assert that he has chosen to pursue any of the other identified options for

25   relief at the state level or that these options are inadequate for pursuing his claim of entitlement to

26
                   the reasons why parole was denied. The Constitution . . . does not
27                 require more.
     Swarthout v. Cooke, 562 U.S. at 220 (original emphasis) (citations and internal quotation marks
28   omitted).
                                                     6
 1   immediate release on parole. Instead, plaintiff continues to assert, inter alia: “Every 90 days
 2   since Nov. 9th 2016 the Secretary of CDCR has amended the regulations pursuant to Prop. 57 yet
 3   I still have not been considered for early parole consideration;” “I’m still being denied a hearing
 4   before the BPH even though I was eligible for early parole consideration on the date the law was
 5   passed;” “The Secretary of CDCR has created in Cal. Code Regs Title 15 [§] 3492 by which the
 6   Dept. screened out otherwise eligible inmates from parole consideration by the Board of Parole
 7   Hearings is in violation of petitioner’s due process;” and “I have been denied early parole
 8   consideration without a proper hearing before the BPH, I should have been released from prison
 9   in 2017.” ECF No. 16 at 3-4.
10           These renewed factual allegations are not responsive to the court’s prior screening order
11   nor do they demonstrate the alleged violation of plaintiff’s rights to due process and to be free
12   from cruel and unusual punishment. Rather than pursue CDCR’s advice to pursue his request for
13   immediate parole under California Penal Code section 3041, see ECF No. 11 at 18, plaintiff
14   continues to challenge CDCR’s alleged failure to abide by its own evolving regulations and
15   California decisional law. However, the pursuit of available options at the state level, this court
16   cannot evaluate whether plaintiff was accorded adequate federal due process under Swarthout,
17   562 U.S. at 220 (requiring an opportunity to be heard and a statement of the reasons for denying
18   parole). These limited due process rights are the only federal rights recognized by the Supreme
19   Court in relation to state parole decisions. “There is no right under the Federal Constitution to be
20   conditionally released before the expiration of a valid sentence, and the States are under no duty
21   to offer parole to their prisoners.” Id., see also n.5, supra.
22           For these reasons, the court finds plaintiff’s putative Eighth and Fourteenth Amendment
23   claims are not cognizable, and that further amendment of the complaint would be futile. “A
24   district court may deny leave to amend when amendment would be futile.” Hartmann v. CDCR,
25   707 F.3d 1114, 1130 (9th Cir. 2013).6
26   6
       Accord, Olivier v. CDCR, 2019 WL 462771, at *1, 2019 U.S. Dist. LEXIS 19523, at *3 (E.D.
27   Cal. Feb. 6, 2019) (Case No. 1:19-cv-00131 SKO HC) (recommending dismissal of habeas action
     on the ground, inter alia, that Proposition 57 “does not provide for existing prisoners to be
28   resentenced” and is a matter of state law only); adopted May 14, 2019; Daniels v. CDCR, 2018
                                                        7
 1          IV.     Conclusion
 2          For the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be
 3   dismissed for failure to state a cognizable federal claim.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 6   days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: June 25, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24   WL 1726638, at *2, 2018 U.S. Dist. LEXIS 60866, at *6 (E.D. Cal. Apr. 10, 2018) (Case No.
     1:17-cv-01510 AWI BAM) (recommending dismissal of civil rights action on the ground, inter
25   alia, that “Proposition 57 creates a mechanism for parole consideration, not a vehicle for
26   resentencing, and does not entitle Plaintiff to seek relief in court in the first instance”), adopted
     Sept. 7, 2018; Herrera v. Sherman, 2018 WL 3031547, at *3, 2018 U.S. Dist. LEXIS 101714
27   (E.D. Cal. June 18, 2018) (Case No. 1:17-cv-386 AWI BAM) (recommending dismissal of civil
     rights case on the ground, inter alia, that plaintiff’s challenge to Proposition 57 failed to state a
28   federal claim); adopted July 13, 2018.
                                                           8
